In an action to enforce an- assignment of moneys upon which advances were made to one having a contract for a public improvement, and in which action a defendant, as alleged lienor, sought payment to it of the balance of the contract price remaining in the possession of the municipal corporation, amended judgment directing payment of the fund to defendant Grinnell Company, Inc., and order granting extra allowance, insofar as appealed from, unanimously affirmed, with costs. No opinion. Appeal from original judgment dismissed, without costs. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [See post, p. 756.]